Citation Nr: 0525543	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-08 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
myopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bilateral myopia.  The veteran timely 
perfected an appeal of this determination to the Board.  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the VA's office in 
Las Vegas, Nevada.  


FINDINGS OF FACT

1.  The October 1995 rating decision, which denied service 
connection for bilateral myopia, is final.

2.  The evidence received since the RO denied service 
connection for bilateral myopia in October 1995 is either 
cumulative or redundant of evidence previously considered, or 
the evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence received since the RO denied service connection 
for bilateral myopia in October 1995 is not new and material, 
and thus the claim of entitlement to service connection for 
bilateral myopia is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  This law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  In a 
November 2001 letter, VA informed the veteran of the 
information and evidence necessary to reopen his previously 
denied claim.  In addition, VA provided the veteran with a 
copy of the appealed August 2002 rating decision, February 
2004 statement of the case, and March 2005 supplemental 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran of the information and evidence 
he was responsible for submitting and what evidence VA would 
obtain on his behalf.  Specifically, in the November 2001 
letter, VA informed the veteran that VA would obtain relevant 
records from federal agencies, including the military and VA 
facilities.  VA also informed the veteran that VA would 
assist in obtaining relevant records and asked him to 
identify any relevant records, including medical and 
employment records, so that VA could request them on his 
behalf.  In addition, VA informed the veteran that he can 
submit statements from his doctor and other individuals with 
personal knowledge of his disability.  Lastly, in a September 
2004 letter, VA asked the veteran to inform VA of any 
additional information or evidence relevant to his claim and 
to send any information or evidence in his possession.  Thus, 
the Board finds that the veteran was informed of the evidence 
he was responsible for submitting and the evidence VA would 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also finds that the veteran was 
informed that he could submit any records in his possession 
relevant to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical and personnel records, post-service 
VA and non-VA medical records, and statements made by the 
veteran in support of his claim.  Furthermore, at the May 
2005 Board hearing, the veteran testified that he had no 
current records regarding his bilateral myopia.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  Under the circumstances in this case, the 
Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claim 
poses no risk of prejudice to the veteran.  See Bernard, 
supra.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2004).  An increase in 
disability must consist of worsening of the enduring 
disability and not merely a temporary flare-up of symptoms 
associated with the condition causing the disability.  Davis 
v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  

Refractive error of the eye, including myopia and 
astigmatism, as such is not a disease or injury subject to VA 
compensation.  38 C.F.R. § 3.303(c); VA Manual M21-1, Part 
VI, Subchapter II, para. 11.07.  Such defects can be subject 
to superimposed disease or injury, and that, if the 
superimposed disease or injury occurs during service, service 
connection may be warranted.  See VAOPGCPREC 82-90 (July 18, 
1990).  

The VCAA and its implementing regulations are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holiday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

As the veteran's request to reopen his previously denied 
claim was received prior to August 29, 2001, the implementing 
and amended regulations do not apply for the purpose of 
determining whether the veteran in this case has submitted 
new and material evidence sufficient to reopen his claim.  
Id.; cf. Karnas v. Derwinski.  

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The RO initially denied service connection for bilateral 
myopia in an October 1995 rating decision.  The veteran was 
notified of the decision later that month.  The veteran did 
not appeal.  Thus, the October 1995 rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2004).  Therefore, new and material evidence is needed to 
reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001) (effective prior to August 29, 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Therefore, VA must review all of the evidence submitted since 
the October 1995 rating decision in order to determine 
whether the claim may be reopened.  See Hickson, supra.  

The pertinent evidence of record at the time of the October 
1995 rating decision included the veteran's service medical 
records, which showed that he had bilateral myopia prior to 
entry and that he was seen for ulcers and abrasions of the 
eye as well as for corneal scarring.  Service medical records 
show that in January 1962, at the time of the entrance 
examination, he had defective vision with uncorrected 
eyesight as 20/400 bilaterally, correctable to 20/20.  
Records show that he wore contact lenses before entering 
service.  April 1964, January 1965, and July 1966 
examinations found uncorrected vision to be 20/400 
bilaterally, also correctable to 20/20.  In June 1962 the 
veteran was referred for refraction for glasses; at that time 
he was instructed not to wear contact lenses on the base or 
in dusty areas until his eyes cleared up.  It was noted that 
he had a 2 week history of ulcers and abrasions.  Records in 
1964 and 1965 show continued followup for corneal scars, 
attributed to contact lens use.  In September 1967 the 
veteran was treated for right eye irritation; mild 
conjunctivitis was diagnosed and medication was prescribed.  
In January 1968 examination showed 2 old chalazions, 
involving the upper and lower lids.  The fundi were normal.  
It was recommended that he be further evaluated for retention 
on the basis that his vision could not be corrected with 
spectacles to within retention standards.

The medical board review, conducted shortly before 
separation, found that the veteran had bilateral myopia prior 
to enlistment, a history of corneal abrasions and chalazion 
removal from the right eyelids in service, that the cornea 
and lens were clear bilaterally, that uncorrected vision was 
20/800 bilaterally, and that his myopia had not progressed at 
a more rapid rate than normally anticipated and was 
aggravated by service.  Separation from service was therefore 
recommended.  It was noted that the veteran had had myopia 
all of his life, but had been wearing contact lenses for the 
past 11 years, which corrected his vision to 20/15.  With 
spectacle correction, vision was 20/60 on the right and 20/90 
on the left.  However he had not been able to wear his 
contact lenses out in the field, since he couldn't wear them 
over a 24 hour period, which might be required on maneuvers.  
The cornea and lens were clear bilaterally and the fundus 
examination showed normal disc, vessels, and macula.  It was 
noted that he had a history of corneal abrasions in 1960 and 
1962.

The RO denied the claim because the evidence showed that the 
veteran's bilateral myopia was a pre-existing congenital or 
developmental defect that had not been incurred in or 
aggravated by service.  Thus, the evidence necessary to 
reopen the veteran's claim is evidence that tends to show 
that his pre-existing bilateral myopia permanently worsened 
in service as a result of superimposed disease or injury.

The veteran contends, in essence, that his bilateral myopia 
was aggravated by service due to corneal abrasions and eye 
infections from wearing contact lenses for prolonged periods 
of time, including in combat situations.  He also asserts 
that he was sent to Vietnam without proper eyewear for 
infantry conditions, noting that he had to wear contact 
lenses 24 hours per day, 7 days per week.  At the May 2005 
Travel Board hearing, the veteran testified, in essence, that 
service connection was warranted because his vision had 
decreased during service and that this decrease was due to 
numerous corneal abrasions and eye infections as a result of 
wearing contact lenses in service for prolonged periods under 
unsanitary conditions.  He did not contend that he has any 
other eye disabilities due to service.

The pertinent evidence received since the October 1995 rating 
decision consists of copies of the veteran's service medical 
and personnel records, private medical records, and VA 
medical records, including examination reports completed in 
conjunction with other claims.  

The submitted copies of the veteran's service medical and 
personnel records which pertained to the eyes were duplicates 
of those previously of record, and show that he was 
discharged due to his bilateral myopia that was found not to 
have been incurred in or aggravated by service by the service 
medical board.

A March 1999 private medical record reflects that the veteran 
had uncorrected 20/400 vision in the right eye and 20/200 in 
the left eye.  At that time, the veteran denied eye disease 
or injury.  It does not indicate that his bilateral myopia 
was permanently worsened as a result of corneal scarring, 
infections, or other superimposed disease or injury in 
service.  

VA medical records focus primarily on treatment and 
evaluation of psychiatric complaints.  None of the records 
contain any evidence or opinion to the effect that any of the 
eye disorders for which the veteran received treatment in 
service produced residual disability, or that any decline of 
visual acuity in service was linked to same.  Indeed, the 
Board points out that the veteran had 20/400 vision 
bilaterally upon entry into service as well as several times 
thereafter, with the exception of the finding of the medical 
board of 20/800 bilaterally shortly before separation.  After 
service, improved uncorrected visual acuity was measured.  
None of the treatment notes indicates that the veteran's 
bilateral myopia was permanently worsened as a result of any 
superimposed disease or injury in service.  An August 2002 
treatment note does reflect a current problem list including 
presbyopia, hypermetropia, and astigmatism.  

In addition, a November 2002 VA examination report, completed 
for his now service-connected post-traumatic stress disorder, 
reflects that his current general medical conditions included 
poor eyesight.  The report does not indicate that his 
bilateral myopia was permanently worsened as a result of any 
superimposed disease or injury in service.  Similarly, a 
January 2003 VA examination report reflects no eye problems 
and likewise no indication that his bilateral myopia was 
permanently worsened as a result of any superimposed disease 
or injury in service.

After review, the Board concludes that the received evidence 
is not new and material because it does not tend to show that 
the veteran's pre-existing bilateral myopia permanently 
worsened as a result of any superimposed disease or injury in 
service.  In this regard, the Board notes that evidence of 
bilateral myopia as well as corneal abrasions and eye 
irritations in service were previously of record at the time 
of the initial denial.  Furthermore, the March 1999 private 
medical record, reflecting uncorrected vision as 20/400 and 
20/200, clearly shows that his bilateral myopia was not 
permanently worsened in service, as the veteran had 20/400 
vision bilaterally prior to and during service.  In sum, the 
veteran has failed to submit the necessary evidence showing 
that his pre-existing bilateral myopia permanently worsened 
as a result of superimposed disease or injury in service.

The Board notes the veteran's contentions that he had combat 
service and that his lay evidence should be accepted as 
sufficient proof of service connection.  Because the 
veteran's service personnel records indicate combat service 
in the Republic of Vietnam, the Board finds that the veteran 
has proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease" and 
that the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996); see 38 U.S.C.A. § 1154(b) (West 2002).  As such, the 
Board finds credible the veteran's statements that he 
suffered numerous corneal abrasions and eye infections during 
service from wearing contact lenses for prolonged periods in 
unsanitary conditions.  The Board observes, however, that the 
veteran's service medical records already contained evidence 
of such corneal abrasions and eye infections.  As such, his 
testimony corroborating in-service incidents of corneal 
abrasions and eye infections is merely cumulative or 
redundant of evidence previously of record.  

Furthermore, the Board notes the veteran's contention that 
his bilateral myopia permanently increased in severity 
because of the above superimposed diseases and injuries.  The 
Board observes, however, that this is a medical determination 
that cannot be conceded despite the veteran's combat service.  
In this regard, the Board observes that he, as a layperson, 
is not competent to provide probative medical evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lastly, the Board notes the veteran's assertion that he was 
sent to Vietnam without proper eyewear for infantry 
conditions.  In this regard, the Board reiterates that the 
veteran has failed to submit evidence that tends to show that 
his pre-existing bilateral myopia permanently worsened as a 
result of any superimposed disease or injury in service, to 
include as a result of prolonged wearing of contact lenses in 
unsanitary conditions.

In light of the above, the Board concludes that the 
additional evidence, by itself, or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156(a).  Therefore, the Board must 
find that new and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
bilateral myopia.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for bilateral 
myopia, the appeal is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


